     Case: 4:20-cv-01892-JRA Doc #: 3 Filed: 11/17/20 1 of 4. PageID #: 59




                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


Henry Fiorentino                              )       CASE NO.: 4:20CV1892
                                              )
        Petitioner,                           )      JUDGE JOHN ADAMS
                                              )
v.                                            )       OPINION AND ORDER
                                              )
Warden Mark K. Williams                       )
                                              )
        Respondent.                           )

        Pro se petitioner Henry Fiorentino is a federal inmate currently incarcerated at

FCI Elkton. He has filed a Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. §

2241. For the reasons that follow, the Petition is denied and this action is dismissed.

                                      I. Background

        Petitioner was convicted in 2014, following a jury trial, in the United States

District Court for the Eastern Division of New York, for conspiring to commit Hobbs Act

robberies in violation of 18 U.S.C. § 1951(a) and conspiring to distribute more than five

kilograms of cocaine and one kilogram of heroin in violation of 21 U.S.C. §§ 841, 846.

See United States v. Bonilla, et al, No. 1: 08-cr-00242-LDH-18 (E. D.N.Y.). The district

court sentenced him to 22 years imprisonment.

        In his Petition, Petitioner states that he is challenging disciplinary proceedings.

(Doc. No. 1 at page ID #5). He also asserts that the crime of which he has been

convicted, conspiracy to commit Hobbs Act robbery, is not a crime of violence and

therefore his sentence “is not consistent with [his] crime of conviction and should be

moderate.”     (Id. at page ID # 6). Petitioner seeks to have the court “change points

classification” to moderate and delete the “public safety factor.” (Id. at Page ID #8). He
   Case: 4:20-cv-01892-JRA Doc #: 3 Filed: 11/17/20 2 of 4. PageID #: 60




contends that the United States Supreme Court has recently concluded that his “crime of

conviction 18 U.S.C. 1951(a)” is not a crime of violence, citing United States v. Davis,

139 S. Ct. 2319 (2019).

                          II. Standard of Review and Discussion

       Federal district courts must conduct an initial review of habeas corpus petitions.

See 28 U.S.C. § 2243; Alexander v. Northern Bureau of Prisons, 419 F. App’x 544, 545

(6th Cir. 2011). A court must summarily dismiss a petition “if it plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief.” Rule 4 of

the Rules Governing Habeas Corpus Cases Under Section 2254 (applicable to § 2241

petitions under Rule 1(b)).

       A federal prisoner seeking to challenge his sentence generally must do so by

filing a motion to vacate, set aside, or correct his sentence in the sentencing court under

28 U.S.C. § 2255, not in the district of his detention under § 2241. See Wright v.

Spaulding, 939 F.3d 695, 698 (6th Cir. 2019) (“The best judge to fix a sentence is a judge

intimately familiar with the defendant, the case, and the local practices. Not a judge who

has never touched the case before.”). A § 2241 petition in the district where a federal

prisoner is incarcerated is generally only used when a federal prisoner seeks to challenge

actions taken by prison officials in the district of his detention that affect the way his

sentence is being carried out, such as the computation of sentence credits. See Terrell v.

United States, 564 F.3d 442, 447 (6th Cir. 2009).

       Under highly exceptional circumstances, a prisoner may challenge his sentence

under § 2241, instead of under § 2255, if he is able to establish that his remedy under §

2255 is “inadequate or ineffective” to test the legality of his detention. Truss v. Davis,



                                             2
    Case: 4:20-cv-01892-JRA Doc #: 3 Filed: 11/17/20 3 of 4. PageID #: 61




115 F. App’x 772, 773-74 (6th Cir. 2004). A prisoner may invoke the savings clause by

asserting a claim that he is “actually innocent” of an offense by showing that, after his

conviction became final, the United States Supreme Court issued a retroactively-

applicable decision re-interpreting the substantive terms of the criminal statute under

which he was convicted in a manner that establishes that his conduct did not violate the

statute. Wooten v. Cauley, 677 F.3d 303, 307-08 (6th Cir. 2012). But in Hill v. Masters,

836 F.3d 591, 599-600 (6th Cir. 2016), the Sixth Circuit held that a prisoner may raise a

sentence-enhancement claim under § 2241 in very limited circumstances, which the court

defined as

       a narrow subset of § 2241 petitions: (1) prisoners who were sentenced under the
       mandatory guidelines regime pre-United States v. Booker, 543 U.S. 220, 125 S.
       Ct. 738, 160 L.Ed. 621 (2005), (2) who are foreclosed from filing a successive
       petition under § 2255, and (3) when a subsequent, retroactive change in statutory
       interpretation by the Supreme Court reveals that a previous conviction is not a
       predicate offense for a career-offender enhancement.


       Further, in Wright, the Sixth Circuit held that “a federal prisoner cannot bring a

claim of actual innocence in a § 2241 petition through the savings clause without

showing that he had no prior reasonable opportunity to bring his argument for relief."

Wright, 939 F.3d at 705. The Sixth Circuit therefore concluded that “[u]nder [the Hill]

test, a prisoner must cite a new, retroactive decision and show that it ‘could not have been

invoked in the initial § 2255 motion[.]’” Id. at 703, citing Hill at 595.

       The Court finds that this Petition must be summarily dismissed.              Here, the

Petition on its face does not demonstrate these circumstances.              Petitioner was not

sentenced under the mandatory guideline regime pre-United States v. Booker and his

Petition does not demonstrate that he is foreclosed from filing a petition in the sentencing



                                              3
    Case: 4:20-cv-01892-JRA Doc #: 3 Filed: 11/17/20 4 of 4. PageID #: 62




court under § 2255 or had no reasonable opportunity to bring his claims for relief earlier.

In fact, a review of the public docket demonstrates that Petitioner has a § 2255 petition

presently pending in the district court in which he was sentenced.

       Additionally, to the extent Petitioner contends that a “retroactive change in

statutory interpretation by the Supreme Court” applies to invalidate his sentence, his

argument fails. Petitioner contends that the Supreme Court determined that his “crime of

conviction 18 U.S.C. 1951(a)” is not a crime of violence, citing United States v. Davis,

139 S. Ct. 2319 (2019). In Davis, the Supreme Court held that the definition of “crime of

violence” in 18 U.S.C. § 924(c)(3)(B) is unconstitutionally vague. 139 S. Ct. at 2336.

Davis does not apply to Petitioner, however, because it addressed convictions under §

924(c) for possessing or using a firearm during a crime of violence, and Petitioner was

not convicted of a § 924(c) offense.

       Accordingly, the Petition on its face does not suggest a viable basis for Petitioner

to pursue relief from his sentence in this Court by way of § 2241.

                                       III. Conclusion

       For the foregoing reasons, Fiorentino’s Petition for a Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2241 is denied and dismissed without prejudice. The Court finds,

pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken

in good faith.

       IT IS SO ORDERED.



November 17, 2020                                _/s/ John R. Adams______________
                                                 JUDGE JOHN R. ADAMS
                                                 UNITED STATES DISTRICT COURT



                                             4
